Citation Nr: 1815677	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a non-initial rating in excess of 50 percent for service-connected macular scar, right eye, atrophic, residuals of injury. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION


The Veteran served in the United States Army from October 7, 1952 to December 13, 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference hearing was held before the undersigned in December 2017. A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted at his December 2017 hearing that his right eye condition worsened since his last December 2012 VA examination. The Veteran is entitled to a new VA examination where there is competent evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his right eye condition, which is not already associated with the claims file, and provide any releases necessary for VA to secure such records of treatment or evaluation. Obtain complete records of all treatment or evaluation from all sources identified by the Veteran.

This should include the hospital on Keesler Air Force Base. See December 2012 statement. 

2. Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from April 2015 to the present).  

3. After the above records development is completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected macular scar, right eye, atrophic, residuals of injury. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the VA examination, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental SOC and allow the Veteran the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




